Citation Nr: 1715198	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-43 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD) on a schedular basis.

2. Entitlement to an extraschedular rating for IBS with GERD.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from November 1982 to December 1984 and from June 1988 to January 2000.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim was subsequently remanded to the Agency of Original Jurisdiction (AOJ) for additional claim development in January 2014 and July 2016, and has now been returned to the Board for further adjudication.

In September 2014, the Appeals Management Center (AMC) in Washington, DC, increased the IBS rating from 10 percent to 30 percent, effective December 4, 2008.  As stated by the Board in July 2016, because this increase constitutes less than a full grant of the benefits sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Additionally, as discussed in more detail below, the Board has reframed the issues on appeal to reflect its decision with regard to the appropriate schedular rating, and remand with regard to extraschedular consideration.  In a March 2017 rating decision, service connection for GERD (claimed as hiatal hernia) was granted, and the disability was determined to be noncompensable based on a "diagnosed disability with no compensable symptoms, and combined with the Veteran's IBS and assigned a single rating pursuant to VA's Schedule for Rating Disabilities, as discussed in greater detail below.

In July 2012, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of this hearing was prepared and associated with the claims file.  In April 2016, the Veteran was sent a letter notifying her that the VLJ who had conducted the July 2012 Board hearing was no longer employed by the Board, and was provided the opportunity to request an additional hearing.  As of this date, an additional hearing has not been requested.  As such, the Board will continue adjudication of the appeal.  

The issue of entitlement to an extraschedular rating for IBS is separately addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 29, 2014, at worst the Veteran's IBS, was manifested by severe diarrhea with abdominal cramping and six bowel movements per day.

2.  From July 29, 2014, at worst the Veteran's IBS with GERD was manifested by severe diarrhea with abdominal cramping, nausea, vomiting, anemia, and twelve bowel movements per day, productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  Prior to July 29, 2014, the criteria for entitlement to a schedular rating in excess of 30 percent for the Veteran's IBS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes, 7319, 7346 (2016).

2. The criteria for entitlement to a schedular rating of 60 percent for the Veteran's IBS and GERD have been met from July 29, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes, 7319, 7346 (2016).



	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a January 2009 letter satisfied VA's duty to notify the Veteran of the elements of his claim on appeal.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure relevant treatment records and other records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of relevant records identified by the Veteran including her VA treatment records have been procured.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided multiple VA examinations in connection with the claim on appeal including June 2009 and July 2014 VA examinations.  After a review of each of the aforementioned examination reports, the Board finds that collectively, these examinations were based on a thorough review of the claims file, include an in-person examination, and provide information responsive to the schedular criteria for the Veteran's diagnosed IBS.  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claim on appeal was remanded in January 2014 and July 2016 for additional development to include the collection of relevant outstanding VA treatment records and any other records identified by the Veteran, and previously to provide a more cotemporaneous VA examination.  The last remand decision also requested that the AOJ make a determination as to whether referral for extraschedular consideration was warranted.  A review of the record reveals that all of the remand directives contained in the aforementioned Board decisions have been completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Governing Evidentiary Principles

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) .Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

III. Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

A. Schedular Rating for the Gastrointestinal Disorders

Diseases of the digestive system are rated according the criteria in the diagnostic codes 7200-7345.  38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive, cannot be combined with each other.  Id.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  Separate ratings are not assigned to certain diseases of the digestive system because certain coexisting abdominal conditions produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, or disturbance in nutrition, and do not lend themselves to separate and distinct disability rating without violating the principle against anti-pyramiding that is outlined in 38 C.F.R. § 4.14.  Cf. 38 C.F.R. § 4.113.

For purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.

The Veteran is currently service-connected for the following digestive system disorders: (1) IBS; (2) gastroesophageal reflux disease (GERD); and (3) hemorrhoids.  The Veteran is receiving a rating for IBS/GERD under the provisions of Diagnostic Codes 7346-7319; she has a separate noncompensable rating for her hemorrhoids.  The rating assigned the Veteran's hemorrhoids is not on appeal.  The rating assigned the Veteran's GERD has not been specifically appealed and there do not appear to be any significant and ratable symptoms associated with this aspect of the Veteran's service-connected digestive system disorder.  See March 2017 rating decision; December 2016 C&P examination.  To the extent that there are overlapping symptoms of GERD and IBS, the Board has considered all related symptoms in evaluating the Veteran's digestive system disorders.  Mittleider v. West, 11 Vet. App. 181 (1998).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2016).

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  38 C.F.R. § 4.114.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

Diagnostic Code 7319 (irritable colon syndrome) provides a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A maximum 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id. 

Evidence and Analysis

As discussed above, multiple VA examinations have been conducted that are relevant to the Veteran's IBS.  A June 2009 shows symptoms of chronic diarrhea with six bowel movements per day and crampy pain relieved with bowel movements.  No history of vomiting or constipation was noted.  Intestinal pain was noted as daily, colicky, crampy, with a usual episodic duration of minutes, and moderate in severity.  The examiner noted that the Veteran's symptoms were not consistent with partial bowel obstruction.  The examiner indicated that there were no signs of significant weight loss, malnutrition, or anemia.  Abdominal tenderness was noted without muscle guarding.  At that time the Veteran reported that she had not lost any worktime due to her symptoms during the previous 12 months and that she was employed full-time.

A June 2014 VA examination report documents an increase in the severity of the Veteran's IBS symptoms.  At that time the examiner noted bowel movements of 12 times per day with abdominal cramping and bloating.  In addition, the Veteran reported nausea on a daily basis.  Episodes of bowel disturbance with abdominal stress were noted to be frequent, with episodes of exacerbation and attacks of seven or more in the preceding 12 months.  Ten pounds of weight loss was attributed to the Veteran's IBS condition; malnutrition however, was noted to be absent, and anemia was noted.  The Veteran reported losing 2 weeks from work in the preceding two months.  A December 2016 VA examination confirmed a 1996 diagnosis of GERD manifested by infrequent episodes of epigastric distress and a positive etiology opinion was provided which as noted above supported a grant of service connection, but did not provide any additional information relevant to the Veteran's IBS symptoms.  A December 2016 VA hemorrhoid examination established service connection for hemorrhoids, noting that they are secondary to the Veteran's IBS condition.  The Veteran's hemorrhoids have been assigned a noncompensable rating.

A review of the Veteran's relevant post-service treatment records is negative for anemia.  Additionally, the Veteran is currently enrolled in VA's MOVE program for weight management, and the Veteran's body mass index (BMI) at between 29 and 31 is relatively consistent through March 2017 VA treatment records, although it is somewhat lower than it was in earlier 2008 VA treatment records, which denote a BMI of 34 at 212 lbs.  The Veteran's most recent VA treatment records note that her IBS is stable, but also indicate symptoms of nausea and IBS flare-ups in September 2016, with the Veteran seeking dietary guidance such as reducing dairy and gluten to avoid diarrhea and vomiting symptoms.  The Veteran was advised to reduce coffee from her diet to help with diarrhea symptoms.  The Veteran reported that during her flare-up her bowel movements were sudden in nature.  However, the Veteran reported no decreasing frequency in loose stools even after elimination of dairy and gluten.  November 2016 VA treatment records note that her IBS is stable.  Earlier treatment records note that the Veteran had irritable colon syndrome but are largely silent with regard to specific symptoms.  The Veteran's VA treatment records are silent for hematemesis.

At the Veteran's July 2012 Board hearing, the Veteran testified that her IBS has completely impacted her life on a daily basis.  She reported that she had had accidents at work and would have to buy undergarments and deodorant spray at work to try and mask these accidents.  She also reported that she had not been intimate in several years because on one occasion she almost had a bowel movement during intimacy.  This was attributed largely to her anxiety and embarrassment about her IBS.  She also had similar levels of stress about movements, twists, or turns that might lead her to have a bowel movement while doing chores around the house, and having a bowel movement while driving. Similarly, she also testified that her disability significantly impairs her ability to comfortably go away on trips, because she needs her own room and to be close to a bathroom at all times.  She also reported that she can no longer go on field visits to the homes of her mentally ill clients, and that the possibility of her having an accident stressed her out significantly.  In addition to anxiety, the Veteran endorsed symptoms of depression and suicidal ideation.  Prior to this in an addendum to her October 2010 formal appeal, the Veteran explained that while she was out shopping she sometimes had to leave her cart in the store and go home to use the bathroom, and that she had not had regular intimacy with her husband due to embarrassing moments related to her IBS symptoms, and noted nocturnal bowel movement and that she avoided drinking water for fear that she would have a bowel movement.  She also indicated that she her symptoms have occurred while she was conducting therapy with a client, and that she does not apply for jobs that require her to go out into the community because she has to stay near a bathroom.

The Board notes that the Veteran is already in receipt of the highest rating of 30 percent under the Diagnostic Code 7319.  As for Diagnostic Code 7346, a higher rating of 60 percent is available. The Veteran does not have anemia, hematemesis (vomiting blood) or melena, and her weight loss over the course of the appeal period is considered minor weight loss under 38 C.F.R. § 4.112.  However, according to her treatment records she appears to have had a recent exacerbation of symptoms that included vomiting and nausea, with no improvement of symptoms of her constant diarrhea with dietary changes, and a comparison of her 2009 and 2014 VA examination reports demonstrate that the Veteran's symptoms have significantly worsened over the course of the appeal period, almost doubling in frequency, and are now accompanied by daily nausea, which is a symptom distinguishable from crampy pain and abdominal discomfort.  In light of these recent exacerbations and the Veteran's lay evidence with regard to the intensity, frequency, and nature of her gastrointestinal symptoms, the Board finds that the combination of the Veteran's many gastrointestinal symptoms are sufficiently analogous to symptoms productive of severe impairment of health, vomiting, and pain.  On this basis the Board finds that a staged rating of 60 percent from July 29, 2014, the date of the Veteran's significant first noted increase of her already severe IBS symptoms coupled with daily nausea.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes, 7319, 7346 (2016).  

In making the above finding, the Board has considered the applicability of other diagnostic codes for digestive disorders.  However, the Veteran does not have any of the medical conditions relevant to the only diagnostic codes that provide schedular ratings above 60 percent; there is no medical evidence that she has ulcerative colitis, fistula, ulcers, cirrhosis of the liver, peritonitis, post-operative ventral hernias, or chronic liver disease.  See generally 38 C.F.R. § 4.114.  As such, a 60 percent rating under Diagnostic Code 7346 constitutes the maximum schedular rating the Veteran can receive for her IBS and GERD symptoms.

However, with regard to the portion of the appeal period prior to July 29, 2014, the Board notes that the Veteran was not assigned a rating under Diagnostic Code 7346 until March 2017, when she was service-connected for GERD, and as she did not report daily nausea or vomiting symptoms at her June 2009 VA examination, and there are no such complaints contained in her relevant lay statements or treatment records, consideration of a 60 percent rating under Diagnostic Code 7346 is not warranted, as there is no evidence she exhibited symptoms sufficiently analogous to the 60 percent rating criteria for that Diagnostic Code prior to July 29, 2014.  Accordingly, as the Veteran is already in receipt of the maximum schedular rating under Diagnostic Code 7319, and there are no other potentially applicable Diagnostic Codes relevant to the Veteran's IBS symptoms, the Board finds that the criteria for entitlement to a schedular rating in excess of 30 percent prior to July 29, 2014 have not been met.



ORDER

Prior to July 29, 2014, entitlement to a schedular rating in excess of 30 percent for service-connected IBS is denied.

From July 29, 2014 onwards, entitlement to an increased rating of 60 percent under Diagnostic Codes 7319-7346, but not higher, for service-connected IBS with GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Extraschedular Considerations

Addressing the criteria for entitlement to an extraschedular rating the Board notes that certain exceptional or unusual circumstances may warrant assignment of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321 (b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization."  See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board remands the claim for referral to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

In the Board's July 2016 remand decision, it noted several symptoms and functional effects of the Veteran's IBS that were not contemplated by the schedular rating criteria, almost all of which pertained to the Veteran's hearing testimony expressing embarrassment and stress in different environmental settings related to having IBS incontinence accidents.  The record reveals that the Veteran was recently service-connected for major depressive disorder with anxiety.  In this regard, the Board notes that many of the Veteran's symptoms including anxiety, embarrassment related to accidents at work, and intimacy with her husband that were identified as presenting symptoms not contemplated by the rating schedule overlap with the Veteran's separately service-connected depression with anxiety, as the rating schedule for mental health conditions contemplate social and occupational impairment as well as anxiety, depression, suicidal ideation and other symptoms.  See 38 C.F.R. § 4.130.  As such, because the Veteran has been service-connected for her depression and is currently assigned a 50 percent evaluation for those symptoms, award of an extraschedular rating due to the stress caused by the Veteran's IBS would constitute pyramiding (compensating the Veteran for the same symptoms twice).

However, the Board notes that in its July 2016 decision, it separately addressed the fact that the Veteran cannot do field work as a social worker due to IBS symptoms, more specifically the fact that she must be near a bathroom at all times.  For this specific symptom the Board found that not only that it was not contemplated by the schedular criteria, but also that it constituted marked interference with employment.  On this basis the Board requested that the AOJ make a determination as to whether the Veteran's claim should be referred to the Director of Compensation and Pension Service for extraschedular consideration in the first instance.  However, the AOJ declined to refer the Veteran's claim to the Director of Compensation and Pension Service for extraschedular consideration in a January 2017 Supplemental Statement of the Case (SSOC).  Given that a finding of possible marked interference with employment has been made that cannot be specifically attributed to the Veteran's separately service-connected depression with anxiety, the Board finds that remand for referral to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating is required.  In making this finding, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded from adjudicating an extraschedular rating in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's IBS claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  

2. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


